EXAMINER’S COMMENT
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The terminal disclaimer filed on January 28, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,598,413 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the non-obviousness double patenting rejection has been withdrawn. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John P. Breen, Applicant’s attorney, on January 28, 2021.
In the Claims
4.	In claim 28, line 1, the phrase “A transgenic corn plant” has been replaced with the recitation: --A plant part of a transgenic corn plant, said part--. 
	Claims 4, 5, 9 and 29-32 have been canceled. 
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662